           Case 2:17-cv-00359-APG-VCF Document 54 Filed 03/31/21 Page 1 of 4


1    AARON D. FORD
      Attorney General
2    Christopher M. Guy (Bar No. 15239)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3326 (phone)
6    (702) 486-3773 (fax)
     Email: cguy@ag.nv.gov
7
     Attorneys for Defendants
8    Brian Williams, Isidro Baca,
     Megan Sullivan, Daron Franklin,
9    Lisa Walsh, James Cox, James
     Dzurenda, Dwight Neven, Romeo
10   Aranas, Gregory Bryan, Jennifer
     Nash, Laurie Hoover, and Sheryl
11   Foster

12   LISA A. RASMUSSEN, Esq.
     Law Offices of Kristina Wildeveld & Associates
13   550 E. Charleston Blvd.
     Las Vegas, NV 89101
14   T. (702) 222-0007 | F. (702) 222-0001
     www.veldlaw.com
15   Attorneys for Plaintiff
16

17                           UNITED STATES DISTRICT COURT
18                                    DISTRICT OF NEVADA
19   KARISMA GARCIA,                                  Case No. 2:17-cv-00359-APG-VCF
20                      Plaintiff,
21   vs.
                                                     JOINT MOTION TO EXTEND
22   STATE OF NEVADA, et al.,                      DISPOSTIVE MOTION DEADLINE
                                                        (FOURTH REQUEST)
23                      Defendants.
24

25         That the Parties, hereby move to extend the time to complete dispositive motions
26   from April 1, 2021 until June 1, 2021.
27   ///
28   ///



                                              Page 1 of 4
           Case 2:17-cv-00359-APG-VCF Document 54 Filed 03/31/21 Page 2 of 4


1    I.    PROCEDURAL POSTURE
2                 A.    Discovery Completed pursuant to Local Rule 26-3 1
3          To date, Garcia disclosed all of the documents in her possession on July 6, 2020.
4    Defendants disclosed all of the documents in its possession on August 11, 2020. Defendants
5    provided Garcia with a PDF of all prison medical files on January 26, 2021. Garcia provided
6    a first supplement to her initial disclosures on March 1, 2021.
7                 B.    Reasons that Dispositive Motions Cannot be Completed within
8                       the Date Set by Scheduling Order
9          Defendants’ counsel is currently preparing for an emergency appeal in one of the two
10   preliminary injunction cases he defended in March. In addition to the unexpected appeal,
11   counsel faces several dispositive deadlines between March 29th and April 12th. Counsel is
12   also required to take a mandatory furlough day April 5th. Unfortunately, an immediate
13   family of Defendants’ counsel passed away this month after contracting COVID-19.
14   Counsel will be on bereavement leave the week of April 19th.
15         Under the circumstances the Parties have agreed to a 60-day extension.
16

17

18   ///
19   ///
20   ///
21         1 LR 26-3. EXTENSION OF SCHEDULED DEADLINES:
22   A motion or stipulation to extend any date set by the discovery plan, scheduling order, or
     other order must, in addition to satisfying the requirements of LR IA 6-1, be supported by
23   a showing of good cause for the extension. A motion or stipulation to extend a deadline set
     forth in a discovery plan must be received by the court no later than 21 days before the
24   expiration of the subject deadline. A request made within 21 days of the subject deadline
     must be supported by a showing of good cause. A request made after the expiration of the
25   subject deadline will not be granted unless the movant also demonstrates that the failure
     to act was the result of excusable neglect. A motion or stipulation to extend a discovery
26   deadline or to reopen discovery must include:
                   (a) A statement specifying the discovery completed;
27                 (b) A specific description of the discovery that remains to be completed;
                   (c) The reasons why the deadline was not satisfied or the remaining discovery
28                 was not completed within the time limits set by the discovery plan; and
                   (d) A proposed schedule for completing all remaining discovery.


                                             Page 2 of 4
           Case 2:17-cv-00359-APG-VCF Document 54 Filed 03/31/21 Page 3 of 4


1                 C.     Remaining Discovery
2                 There is no remaining discovery, and the Parties do not anticipate
3    circumstances that would warrant a request to reopen discovery.
4                 D.     Proposed Schedule
5          •   Dispositive Motion Deadline                               June 1, 2021
6          •   Joint Pretrial Order Deadline                             July 1, 2021 2
7    II.   GOOD CAUSE EXISTS TO EXTEND PENDING DEADLINES 3
8          Under LR 26-3, a request made within 21 days of the subject deadline must be
9    supported by a showing of good cause. Good cause is not a rigorous or high standard, and
10   courts have construed the test broadly. Ahanchion v. Xenon Pictures, Inc., 624 F.3d 1253,
11   1259 (9th Cir. 2010). Rule 6(b) “[is] to be liberally construed to effectuate the general
12   purpose of seeing that cases are tried on the merits.” Rodgers v. Watt, 722 F.2d 456, 459
13   (9th Cir. 1983); Wong v. Regents of the Univ. of Calif., 410 F.3d 1052, 1060 (9th Cir. 2005)
14   (“Of course, courts should not mindlessly enforce deadlines.”). In general, an application
15   for extension of time under Rule 6(b)(1)(A) will be granted in the absence of bad faith.
16   Ahanchion, 624 F.3d at 1259 (quoting 4B Charles Alan Wright & Arthur R. Miller, Federal
17   Practice and Procedure § 1165 (3d ed. 2004)) (internal quotations omitted).
18         As stated above, several reasons exist that led the Parties to agree to a 60-day
19   extension. Defendants’ counsel could not reasonably anticipate two preliminary
20   injunctions, emergency litigation, and the death of an immediate family member. Under
21   the above circumstances, the Parties agree that good cause exists.
22   ///
23         2  LR 26-1(b)(5):
24          Unless the discovery plan otherwise provides and the court so orders, the deadline
     for the joint pretrial order is 30 days after the dispositive-motion deadline. If dispositive
25   motions are filed, the deadline for filing the joint pretrial order will be suspended until 30
     days after decision on the dispositive motions or further court order
            3 Rule 6(b), Fed. R. Civ. Proc.
26
            Rule 6(b)(1), Fed. R. Civ. Pro., governs extensions of time:
27          When an act may or must be done within a specified time, the court may, for good
     cause, extend the time: (A) with or without motion or notice if the court acts, or if a request
28   is made, before the original time or its extension expires; or (B) on motion made after the
     time has expired if the party failed to act because of excusable neglect.


                                               Page 3 of 4
            Case 2:17-cv-00359-APG-VCF Document 54 Filed 03/31/21 Page 4 of 4


1    III.   CONCLUSION
2           Based upon the foregoing reasons, the Parties request that this Court grant the
3    requested relief and continue deadlines as requested herein.
4

5
       Dated 30th day of March 2021.                Dated 30th day of March 2021.
6
       By: /s/Lisa A.Rasmussen                .     By: /s/ Christopher M. Guy
7      Lisa A. Rasmussen, Esq.                      Christopher M. Guy, Esq.
       Law Offices of Kristina Wildeveld &          Deputy Attorney General
8      Associates                                   Office of the Nevada Attorney General
       550 E. Charleston Blvd.                      555 E. Washington Avenue, #3900
9                                                   Las Vegas, Nevada 89101
       Las Vegas, NV 89101
10     www.veldlaw.com                              Attorneys for Defendants
       Attorneys for Plaintiff
11

12

13          IT IS SO ORDERED
14

15

16
                   UNITED STATES MAGISTRATE JUDGE
17
                   March 31, 2021
18

19
20

21

22

23

24

25

26

27

28



                                             Page 4 of 4
